Citation Nr: 1607502	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  10-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction in payment of compensation benefits due to incarceration from December [redacted], 2008 to [redacted] was warranted. 

2.  Whether the disallowance of apportionment of compensation benefits to the Veteran's mother was warranted.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1971 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the amount of compensation for service-connected disabilities due to the Veteran's incarceration.  This appeal also comes before the Board from a March 2010 decision of the RO that denied apportionment of the Veteran's compensation for service-connected disabilities to his mother during his incarceration.  

The Board acknowledges that, in October 2015, the Veteran requested a copy of his DD 214 and award letter.  Such request was acknowledged later in October 2015 and it appears that the RO is currently working on a response.  As such documents are irrelevant to the claims decided herein, there is no prejudice to the Veteran in proceeding with a decision at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  At the time of his incarceration in October 2008, the Veteran was receiving compensation for several service-connected disabilities with a combined rating of 70 percent plus a total disability rating based on individual unemployability (TDIU).  

2.  Documentation from the Texas Department of Criminal Justice reflects that the Veteran was incarcerated for conviction of a felony from October [redacted], 2008 to August [redacted], 2013.  

3.  The Veteran's compensation benefits were reduced as of December [redacted], 2008, the 61st day of incarceration.

4.  The Veteran's mother for whom the apportionment was requested died in October 2010 during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The reduction of payment of compensation benefits to the 10 percent rate from December [redacted], 2008 to August [redacted], 2013 due to incarceration for a felony conviction was warranted as a matter of law.  38 U.S.C.A. § 5313 (West 2014; 38 C.F.R. 
§ 3.665 (2015).

2.  The request for apportionment of compensation benefits to the Veteran's mother is moot and is dismissed. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

However, the VCAA is not applicable where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on an appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive).  With regard to the propriety of the reduction of compensation benefits due to incarceration, the facts are not in dispute and the claim is barred as a matter of law.  The VCAA is therefore inapplicable to this claim.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii)  (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

Furthermore, due to the death of the Veteran's mother during the pendency of the appeal, the issue of entitlement to an apportionment of compensation benefits to her is moot and is dismissed as a matter of law.  Therefore, the VCAA is likewise inapplicable to such claim.

II.  Reduction of Compensation Benefits Due to Incarceration

The Veteran served as a U.S. Navy seaman.  He contended in an October 2009 notice of disagreement and in many letters to the RO that he was falsely accused of a felony offense and that the reduction in payment of compensation benefits and denial of apportionment of payments to his mother caused a serious financial hardship to his family.   

A veteran in receipt of compensation rated as 20 percent disabled or more who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony shall not be paid compensation in excess of the amount payable for a disability evaluated as 10 percent disabling beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.

At the time of his incarceration in October 2008, the Veteran was receiving compensation for several service-connected disabilities with a combined rating of 70 percent plus a TDIU.
  
In April 2009, the RO received an electronic report that the Veteran had been incarcerated in a state prison on October [redacted], 2008 following conviction of a felony.
  
In correspondence in June 2009, the RO notified the Veteran of receipt of information regarding his incarceration and the law requiring a reduction in payments to the 10 percent rate.  The RO further informed the Veteran that late notification had created an overpayment of his benefits.  In an August 2009 decision, the RO executed the reduction in payment based on an incarceration date of October [redacted], 2008.  The reduction was effective on December [redacted], 2008, the 61st day following incarceration and included withholding benefits to recover the overpayment.  

A report from the Texas Department of Criminal Justice dated August [redacted], 2013 indicated that the Veteran was incarcerated for conviction of a felony from October [redacted], 2008 to August [redacted], 2013.  

In correspondence in September 2013, the RO restored payment of compensation at the 70 percent rate and for a TDIU, effective August [redacted], 2013, but continued some withholding to recover the balance of the overpayment.  

The Board finds that a reduction of payment of compensation for service-connected disabilities to the 10 percent rate from December [redacted], 2008 to August [redacted], 2013 was warranted because the facts are undisputed with regard to the fact that the Veteran was incarcerated for conviction of a felony for over 60 days.  Moreover, such the reduction is required by law and corresponds to the period of incarceration for a felony as reported by the Texas Department of Criminal Justice.  There is no provision in law for the reduction of payments directly to the incarcerated veteran to be set aside because of family financial distress or retroactively be repaid following release from incarceration.   

While the Board is sympathetic toward the Veteran's situation, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

III.  Apportionment of Disability Compensation

All or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children, or dependent parents on the basis of individual need.  38 U.S.C.A. §§ 5307, 5313; 38 C.F.R. § 3.665.

In an October 2009 notice of disagreement, the RO received the Veteran's petition for apportionment of all of his unpaid disability compensation to his mother.  In letters dated in December 2009, the RO advised the Veteran and his spouse of the information necessary to substantiate the apportionment and provided a VA Form 21-509, Statement of Dependency of Parent(s).  No response was received and, in March 2010, the RO denied the apportionment.  Later the same month, the Veteran expressed disagreement and provided the VA Form 21-509 and a copy of his birth certificate that did not include the identity of his mother.  In letters in March and April 2010, the Veteran's spouse and another member of the household reported that the Veteran had been providing financial support and care for his mother prior to his incarceration.  Following the issuance of a statement of the case in March 2011, the Veteran perfected his appeal and submitted a copy of his birth certificate with the identity of his mother. 

Regrettably, without the knowledge of the Veteran or the RO, the Veteran's mother died in October 2010 during the pendency of the appeal.  The RO received an electronic report confirming her death from the Social Security Administration in June 2011.  

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In this case, the evidence shows that the dependent parent for whom the apportionment was requested has died.  There is no provision in the law to provide retroactive apportionment to another dependent, if any.  Therefore the request for apportionment is moot, and the appeal must be dismissed.  



ORDER

The reduction in payment of compensation benefits due to incarceration from December [redacted], 2008 to August [redacted], 2013 was warranted; the appeal is denied.

The appeal as to whether the disallowance of apportionment of compensation benefits to the Veteran's mother was warranted is dismissed.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


